Citation Nr: 1620943	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-21 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for right ankle degenerative joint disease (DJD) status / post repair, rated as noncompensable prior to January 20, 2016, and 10 percent disabling thereafter.

2.  Entitlement to an initial increased rating for right shoulder fracture tuberosity, rated as noncompensable prior to January 20, 2016, and 10 percent disabling thereafter.  


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1991 to January 2000 and from June 2004 to September 2010.  The Veteran also had Guard and Reserve service.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was remanded in October 2015 for additional development.  However, remand for further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a February 2016 rating decision, the RO increased the Veteran's right ankle and right shoulder disability ratings to 10 percent, effective January 20, 2016.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to a certificate of eligibility for automobile and / or specially adapted equipment and entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing have been raised by the record in an August 2014 VA Form 21-4502, September 2015 statement, February 2016 statement, and March 2016 Report of General Information, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2015) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its October 2015 remand, the Board observed that after the issuance of the May 2014 Statement of the Case (SOC) but prior to certification of the Veteran's appeal to the Board, additional relevant evidence had been associated with the claims file, including a July 2014 VA QTC examination report.  The AOJ did not issue a Supplemental Statement of the Case (SSOC) after the addition of the QTC examination report.  Thus, the Board instructed the AOJ to issue an SSOC that considered all evidence associated with the claims file since the May 2014 SOC.

On remand, after completing the other directives, the AOJ readjudicated the Veteran's claims in a January 2016 SSOC.  However, the SSOC indicated that the only evidence the AOJ considered was the December 2010 VA QTC examination report and the January 2016 VA examination report.  See January 2016 SSOC, pg. 3.  Moreover, the Reasons and Bases section of the SSOC made no reference to the July 2014 VA QTC examination report.  Id., pp. 9-12.  The Board also observes that the February 2016 rating decision that granted the Veteran 10 percent disability evaluations for his claimed disabilities did not consider the July 2014 VA QTC examination report either.  As the AOJ failed to consider the July 2014 VA QTC examination report in its January 2016 SSOC, it has not substantially complied with the Board's October 2015 remand directive.

Pursuant to 38 C.F.R. § 19.31(b)(1) (2015), the AOJ is required to furnish a SSOC if the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified and the appellate record is transferred to the Board.  As the July 2014 VA QTC examination report is pertinent to the pending claims, the appeal must be remanded for the AOJ to consider the evidence in the first instance, and issue a SSOC reflecting such consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

Consider the evidence associated with the claims file since the May 2014 Statement of the Case, to specifically include the July 2014 VA QTC examination reports.  Then furnish the Veteran a Supplemental Statement of the Case and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


